Title: To Thomas Jefferson from C. W. F. Dumas, 19 October 1790
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 19e. Oct. 1790.

Je commence la présente aujourd’hui pendant l’illumination ordonnée à l’occasion du mariage de la jeune Princesse d’Orange avec le Prince héréditaire de Brunswick. C’est la cloture des réjouissances bruyantes qui durent depuis 8 jours, pendant lesquels la populace s’est donnée carrière.
Dans la nuit du 12 au 13, la valetaille mâle et femelle du Logement attenant des 3 villes de Gorcum, Schiedam et Schoonhoven, bien connu à Mr. Adams, cherchant querelle à mon valet en rue, le poursuivirent jusque dans le milieu et sur les montées de l’hôtel.—Prêt à me coucher, je descendis, et d’un ton impératif convenable, qui enfin leur en imposa, je parvins à les chasser. Le lendemain  matin j’envoyai, par le même valet, remettre l’avertissement suivant en mains propres de deux Députés, qui le reçurent:
“Une interruption turbulente et indécente, qui eut lieu hier à 11 heures de la nuit dans l’intérieur de la maison des Etats-Unis d’Amérique, de la part de plusieurs gens du Logement voisin des trois villes de Gorcum, Schiedam et Schoonhoven, oblige le Soussigné, en présentant ses respects à Messieurs les Députés, de leur en donner connoissance, persuadé qu’ils désapprouveront le fait, et voudront bien en interdire la répétition insupportable.
Fait à Lahaie le 13e. Oct. 1790, au matiné C W F DUMAS, Citoyen des Etats-Unis D’Amérique, Membre de leur Académie  des Sciences et des Arts, &c.”
Je suppose que l’interdiction a eu lieu. Si l’avanie se répétoit, je m’adresserois par avocat à la Cour de Justice, avec copie de mon Avertissement, jointe à la plainte.
J’ai tiré sur les Banquiers des Etats-Unis à Amsterdam ƒ297,  montant de la Déclaration de mes Débours pour les 6 premiers mois de cette année, en leur transmettant une copie pour le Trésorier des Etats-Unis pareille à celle que j’ai jointe à l’original de cette Dépeche pour qu’elle passe sous les yeux de Votre Excellence.
Les Anglois font mine de vouloir tout de bon [la] guerre avec l’Espagne dans le Golfe de Mexique. Je suis loin de désirer que nos Etats y soient impliqués directement. Je crois néanmoins fermement qu’il n’est pas de leur intérêt de souffrir qu’on fasse là des conquêtes, ni qu’on s’empare de cette navigation-là. Je crois encore que ce sera une occasion de vous faire ouvrir de bonne grâce, et pour toujours, l’embouchure du Mississipi.—Je suis persuadé que ce n’est que dans l’intention de vous gêner et de vous en imposer en cas de telle guerre, qu’on vous retient les Forts que le Traité les oblige d’évacuer, notamment Niagara. Quant aux Espagnols, s’ils sont bien avisés, ils doivent naturellement, ce me semble, ne rien épargner pour avoir de leur côté vos Provisions et vos Armateurs, même de vos troupes volontaires à leur solde, et vos baies pour leurs Flottes et Vaisseaux de guerre, comme pour ceux de la France. De cette manière, le Commerce des autres seroit bientôt en souffrance et leur ambition frustrée. Si cette tirade politique ne paroissoit que radotage, qu’il soit pardonné à l’ardente pureté de mon Zèle qui ne vieillit pas.—Tel est pareillement le seul et unique principe de l’idée communiquée dans ma précédente touchant des Paquebots Américains à expédier régulièrement et directement en  Hollande. Je persiste à les penser nécessaires, utiles et profitables; et la dépendance où est toute Votre correspondance réguliere, politique et marchande, de la bonne foi, bon plaisir et vouloir des Anglois, dangereuse et pernicieuse. Je suis avec le plus respectueux dévouement, De Votre Excellence Le très-humble, très-obéissant & fidele serviteur,

C W F Dumas

P.S. du 22e. Oct. J’ai eu le bonheur de me procurer le founding Bill du Congrès du 4 Août dernier. Cet Acte, et d’autres intelligences que j’avois déjà transmises à mon Ami L——doit produire un article victorieux, que je l’ai requis d’insérer dans son papier, contre Ceux qui avoient débité ici, entre autres mensonges injurieux à notre excellente constitution et à notre crédit si bien établi, que le Congrés avoit réduit l’intérêt de la Dette liquidée de 6 à 4 p%.

